Title: To George Washington from Elizabeth Jansen, 2 September 1782
From: Jansen, Elizabeth
To: Washington, George


                        Sir
                            Dobs ferry Septr 2—82
                        
                        being a Distrest Refugee from New York—I obtaind permition from his Excelency Governor Levingston to go in, with a View of Receiving Some Cash Due to Us in that Place—for the Support of our family, I Came to this place, and was Sent on Board with a flag, and not hearing from My friends there Who I Expected Would have got me a permit there—Was Set on Shore & Conducted to the Village Where I Remaind Unitll I Could Know the Commander Pleasure—which was to Send me Back to this place—perfectly Ignorent of the Strickness of the Law—I have Every Wish to Support, have Inocently Offended, by bringing three hats & two Silk hankercheifs. Which are Detaind by the Commander of this port Until Your Excellencys Pleasure is Known—Should an Unpremeditated Offence be pardond, I Shall be your, Excellency, Most Obliged
                        
                            Eliz. Jansen
                        
                    